July 5, 2012 Mr. Brian McAllister Division of Corporation Finance U.S. Securities & Exchange Commission treet, NE Washington, DC 20549 USA Dear Mr. McAllister: FILE NO. 000-29948 FORM 20-F DATED FEBRUARY 28, 2011 FILED SEPTEMBER 30, 2011 Per your letter dated June 13, 2012, please be advised that we are in the process of amending filing to address your additional comments #1 to #4. We will also provide updated certifications as you requested. We require some additional time as we are in the process of completing this year's Form 20-F filing. Yours truly, Wayne Fraser, Interim Chief Financial Officer.
